Citation Nr: 1756161	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1979 to March 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans' Law Judge at an August 2016 videoconference hearing, and a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, which he has asserted had onset in service or is otherwise related to service.  Unfortunately, further development is required.

As an initial matter, the Veteran has testified that he was separated from service due to a sleepwalking condition.  However, the Veteran's service personnel records, including any findings or hearings related to his early discharge, are not of record.  On remand, the RO should associate these service records with the Veteran's claims file.

Additionally, at his August 2016 videoconference hearing, the Veteran testified that he had been receiving mental health treatment from Bay Mental Health (apparently also at various times called Bay-Arenac County Mental Health, Michigan Psychiatric and Behavioral Associates, and Michigan Psychiatric Associates) since 1984.  While there are some records from this provider, it does not appear that there are any from the 1980s and 1990s nor can the Board find any evidence that the RO attempted to obtain any additional records.  The Veteran has also reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  On remand, the RO should attempt to obtain these records, as well as any additional relevant records identified by the Veteran or his representative.  

The RO should document its attempts to obtain all the above identified records and if they are not available, a formal finding of unavailability should be associated with the Veteran's claims folder.  

One this is done, the RO should schedule the Veteran for a new VA psychiatric evaluation.  This examination should be performed by an examiner other than the one who performed the February 2013 VA examination, as the Veteran has claimed that this examiner provided testimony in a past custody matter involving the Veteran and the Veteran appears to have some concerns regarding the examiner's impartiality.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's service personnel records and associate them with his claims folder.  

2. Obtain any available records from the Social Security Administration (SSA) relating to the Veteran's claim for disability benefits, including all available medical records, and associate them with his claims folder.  

3. After obtaining any release, attempt to obtain any available treatment records from Bay Mental Health (also known as Bay-Arenac County Mental Health, Michigan Psychiatric and Behavioral Associates, and Michigan Psychiatric Associates) since 1984 through the present, and associate them with the Veteran's claims file.  

4. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

5. Once this is done, the RO should schedule the Veteran for a new VA examination of his psychiatric condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

a. The VA examiner is asked to opine as to the likelihood that the Veteran had any psychiatric condition or sleep disorder that existed prior to his active military service.  If so, the examiner is asked to opine whether such increased in severity or not during the Veteran's active military service.  

b. If the examiner believes that any psychiatric condition did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

